Case: 15-60768    Document: 00514196318    Page: 1   Date Filed: 10/16/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fif h Circuit
                                No. 15-60768                             FILED
                              Summary Calendar                    October 16, 2017
                                                                    Lyle W. Cayce
                                                                         Clerk
POLYANE SOARES-DE OLIVEIRA DOS SANTOS,

                                           Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                           Respondent

Cons. w/No. 15-60770

RHYNARA LUIZA DUARTE,

                                           Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                           Respondent



                      Petitions for Review of Orders of the
                         Board of Immigration Appeals
                             BIA No. A200 022 852
                             BIA No. A202 004 494
     Case: 15-60768      Document: 00514196318         Page: 2    Date Filed: 10/16/2017


                                     No. 15-60768
                                   c/w No. 15-60770

Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       In this consolidated action, Polyane Soares-De Oliveria Dos Santos and
her minor child, Rhynara Luiza Duarte, natives and citizens of Brazil, seek
review of the orders of the Board of Immigration Appeals (BIA) dismissing
their appeals of an immigration judge’s (IJ) orders of removal and decisions
denying asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). The petitioners also seek review of the BIA’s decision
denying their motion to reopen.
       We note that Dos Santos was ordered removed under 8 U.S.C.
§ 1231(a)(5), pursuant to a reinstated order of removal. As such, she was
deemed ineligible to apply for asylum, a determination that she unsuccessfully
challenged before the BIA. Her argument before this court challenging her
eligibility to apply for asylum is likewise unavailing. A panel of this court has
held that § 1231(a)(5) bars aliens who, like Dos Santos, illegally reentered the
United States after removal and whose removal orders are reinstated from
applying for asylum. Ramirez-Mejia v. Lynch, 794 F.3d 485, 489-90 (5th Cir.
2015). Although Dos Santos argues that Ramirez-Mejia was wrongly decided,
one panel of this court may not overrule the decision of another panel absent
an intervening change in the law by way of statute or an unequivocal decision
by this court sitting in banc or the Supreme Court. See United States v.
Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013). Because the 2006 order of
removal against Dos Santos was reinstated pursuant to § 1231(a)(5), the BIA




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-60768    Document: 00514196318       Page: 3    Date Filed: 10/16/2017


                                 No. 15-60768
                               c/w No. 15-60770

did not err in determining that Dos Santos was barred from applying for
asylum. See Ramirez-Mejia, 794 F.3d at 489-90.
      Nevertheless, Dos Santos was placed in “withholding only” proceedings.
“To be eligible for withholding of removal, an applicant must demonstrate a
‘clear probability’ of persecution on the basis of race, religion, nationality,
membership in a particular social group, or political opinion.”               Chen
v. Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006).           A clear probability of
persecution means that it is “more likely than not” that her life or freedom
would be threatened by persecution on account of one of the five categories.
Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
      The record does not compel the conclusion that Dos Santos’s proposed
group, “women who are [or have been] treated by their employers as property
to be used, including sexually abused, as those employers desire,” is
“sufficiently distinct” that it would be recognized in Brazilian society “as a
discrete class of persons.” Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786-
87 (5th Cir. 2016) (internal quotation marks and citation omitted). Further,
substantial evidence supports the BIA’s determination that Dos Santos’s
employer threatened Dos Santos because she reported his criminal activities
to the local police. Thus, the record does not compel the conclusion that Dos
Santos would be persecuted on account of her membership in a particular social
group. See Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012); Zhao
v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
      She also asserts that she was persecuted and feared being persecuted by
her former employer “because of her feminist political opinion, her opinion
concerning the importance of protecting the environment, and her anti-
corruption opinion.” However, because Dos Santos never argued before the
BIA that any persecution was on account of “her feminist political opinion” or


                                       3
    Case: 15-60768     Document: 00514196318    Page: 4   Date Filed: 10/16/2017


                                 No. 15-60768
                               c/w No. 15-60770

her opinion regarding “the importance of protecting the environment,” and
because the arguments she raised in the BIA cannot reasonably be tied to the
arguments she now makes, these issues are unexhausted.               See Omari
v. Holder, 562 F.3d 314, 321-22 (5th Cir. 2009); Wang v. Ashcroft, 260 F.3d 448,
452-53 (5th Cir. 2001); 8 U.S.C. § 1252(d)(1). We therefore lack jurisdiction
over the petition insofar as Dos Santos asserts that she is entitled to
withholding of removal based on her feminist opinion and her opinion
supporting environmental protection.        See Wang, 260 F.3d at 452-53;
§ 1252(d)(1).
      As for whether any persecution was or would be on account of Dos
Santos’s complaint regarding her employers’ illegal logging, the BIA concluded
that there was no evidence that, in making a complaint to police, Dos Santos
“was making a general political statement” and that it was “insufficient for the
alien to merely demonstrate retaliatory harm, even if it is some way linked to
the political system.” Dos Santos has not shown that the record compels a
contrary conclusion.
      The record does not compel the conclusion that Duarte was eligible for
asylum or entitled to withholding of removal based on her membership in the
social group defined as “her mother’s family.” Likewise, the record does not
compel the conclusion that “it is more likely than not” that the petitioners
would be tortured if they returned to Brazil, given that there was no
substantial evidence that any pain or suffering was or would be “inflicted by or
at the instigation of or with the consent or acquiescence of a public official or
other person acting in an official capacity.” Zhang v. Gonzales, 432 F.3d 339,
344-45 (5th Cir. 2005) (internal quotation marks and citation omitted); see also
8 C.F.R. § 1208.16(c)(2). Because the record does not reflect that any public
official had any knowledge of the pain and suffering caused by Dos Santos’s


                                       4
    Case: 15-60768    Document: 00514196318     Page: 5   Date Filed: 10/16/2017


                                 No. 15-60768
                               c/w No. 15-60770

former employer, the record does compel a finding of acquiescence. See 8 C.F.R.
§ 1208.18(a)(7).   The fact that the local police refused to investigate Dos
Santos’s illegal logging complaint does not establish that police would
acquiesce to any activity constituting torture. See Ontunez-Tursios v. Ashcroft,
303 F.3d 341, 354 (5th Cir. 2002).
      Finally, although we have jurisdiction to review decisions refusing to
reopen or reconsider final orders of removal, see Mata v. Lynch, 135 S. Ct. 2150,
2154 (2015), the moving party must satisfy a heavy burden, Altamirano-Lopez
v. Gonzales, 435 F.3d 547, 549 (5th Cir. 2006). Notwithstanding the evidence
that two individuals related to the petitioners were murdered in the
petitioners’ home state of Minas Gerais, Brazil, during the pendency of the
proceedings, we do not find that the BIA’s decision to deny the motion to reopen
was “capricious, irrational, utterly without foundation in the evidence, based
on legally erroneous interpretations of statutes or regulations, or based on
unexplained departures from regulations or established policies.” Barrios-
Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
      Accordingly, the petition for review of the order denying the motion to
reopen is DENIED. Duarte’s petition for review of the order denying her
application for asylum, withholding of removal and relief under the CAT is
DENIED; and Dos Santos’s petition for review of the order denying her
application for withholding of removal and relief under the CAT is DENIED
IN PART and DISMISSED IN PART.




                                       5